Kupferman, J. P.
(concurring). The opinion of my colleague Sandler, J., well sets forth the problem. While I concur as to the admissibility of the statements as an exception to the hearsay rule, I believe that the facts lend themselves more readily to an exception for a dying declaration than for an excited utterance or spontaneous declaration.
I think it should be emphasized that the decedent was taken into an emergency room conscious but in shock, from a knife wound in her chest. She complained of terrible chest pains and repeatedly said, “I don’t want to die”. Further, she was described by the nurse as looking “scared”.
Sullivan and Bloom, JJ., concur with Sandler, J.; Kupferman, J. P., concurs in a separate opinion.
Judgment, Supreme Court, Bronx County, rendered on October 28, 1982, unanimously affirmed.